
	
		I
		112th CONGRESS
		1st Session
		H. R. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. King of Iowa (for
			 himself and Mrs. Bachmann) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, House
			 Administration, Rules, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010.
	
	
		1.Repeal of the Patient
			 Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)Patient
			 Protection and Affordable Care ActEffective as of the enactment
			 of the Patient Protection and Affordable Care Act (Public Law 111–148), such
			 Act is repealed, and the provisions of law amended or repealed by such Act are
			 restored or revived as if such Act had not been enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the
			 enactment of the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152), such Act is repealed, and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			
